Detailed Action
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 16/952,365 (hereinafter also referred to as ‘365 or the instant application), filed November 19, 2020, which is a reissue application of U.S. Patent No. 10,131,444  (hereinafter also referred to as ‘444 or the original patent), issued November 20, 2018 on U.S. Non-Provisional Patent Application No. 15/689,171 (hereinafter also referred to as ‘171 or the parent application), entitled “SYSTEM AND METHOD OF PROVIDING CLIPBOARD CUT AND PASTE OPERATIONS IN AVIONICS TOUCHSCREEN SYSTEM”, filed August 29, 2017.1   

3. With regard to litigation involving ‘444, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘444 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.
  	


5.  As of the date of this Office Action, the status of the claims is:
Claims 1-41 are pending.
Claims 1-41 are examined.
Claims 1-41 are objected to and/or rejected as set forth infra.

Notice of Pre-AIA  or AIA  Status
6. Because the effective filing date of claims of the instant application is after March 16, 2013, see prior paragraph 2, the AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See again paragraph 1, supra.

ADS
7.   The Application Data Sheet (ADS) is objected to because: in the Domestic Benefit/National Stage Information section on page 3, “reissued” should be --reissue--.  See the Reissue Application Filing Guide at: 
             https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf 
for more information. 
Note any corrected ADS must identify the information being changed with underlining for insertions and strike-though or brackets for text removed as required by 37 CFR 1.76(c)(2).  See MPEP 2920.02 and Quick Start Guide for Corrected Web-based ADS at:

	Additionally, the corrected ADS should be filed with a request for a corrected filing receipt.  See MPEP 601.05(a) (II).

Reissue
Preliminary Amendment
8. The amendment filed November 19, 2020 does not comply with 37 CFR 1.173 (c), i.e. Status of claims and support for claim changes. Appropriate correction is required. See also MPEP § 1453(11).
	Whenever there is an amendment to the claims pursuant to paragraph (b) of section 37 CFR 1.173, there must also be supplied, on pages separate from the pages containing the changes, the status, as of the date of the amendment, of all patent claims and of all added claims and an explanation of the support in the disclosure of the patent for the changes made to the claims. See November 19, 2020 STATEMENT OF STATUS AND SUPPORT. Specifically, while providing a citation to the patent for all added claims, an explanation of support for each claim (e.g. explanation of how specifics of such cited portions support the added claim language) has not been provided. 
	Any further response failing to provide status of all claims and an explanation of support in the disclosure of the patent for the changes to patent claims and/or for added claims, including those of November 19, 2020, will be held non-compliant and a Notice of Non-Compliance requiring a supplemental paper correctly amending the reissue application in compliance with 37 CFR 1.173(c) will be issued.

Consent
	9.  The Name of assignee/inventor section was left blank.	

Reissue Applications
Declaration
	10.  The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
First, the oath or declaration must properly identify at least one error under 35 U.S.C. 251 being relied upon as a basis for the reissue (37 CFR 1.175(a)). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. The difference between the new claims and the original claims must be pointed out. See MPEP § 1414. If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified. Note that the error that supports the reissue is not limited to an error in the claims but may exist elsewhere in the patent (e.g., in the specification, drawings, etc.) as long as the error is an error that causes the patent to be wholly or partly inoperative or invalid.
The 11/19/2020 declaration sets forth “[i]t was error to claim less than patentee had a right to claim. An error was in independent claim 14, which claimed art avionics touchscreen system. It was an error to claim that the system operates on FMS data. All embodiments of the patent do not require this. Claims 28 -34 have been added to correct this error. Claims 21-27 have been added to claim a method of comparable scope to claims 28-34, and claims 35-41 have been added to claim non-transitory computer readable media of comparable scope to claims 28-34.”  It is not specified how “[c]laims 28-34 as have been added correct this” error nor 

11. Claims 1-41 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Objections
12.  The disclosure is objected to because of the following informalities:; Claim 1 sets forth “the virtual keyboard includes a text box widget configured to display clip data stored in the clipboard memory, a copy widget configured to cause data in a first widget that is in focus to be copied to the clipboard memory, and a paste widget configured to cause the clip data in the clipboard memory and displayed in the text box widget to be pasted to a second widget that is in focus”. Claim 9 recites similar language.  See also claims 4-5 and 11-122 and claims 14 and 18 and claims 15-17 and 19-20.3 New claims recitations are similar to that in claims 14-20.  In other words, the claims, see, e.g., “clip data stored in the clipboard memory”, encompasses not only current but preexisting data copied to clip memory being displayed and/or pasted and/or updated.  However, in contrast, the description, i.e. Figs. 4A-4D and col. 5, lines 17-48 as well as col. 5, lines 1-13, of the embodiments copying from a widget and pasting to a widget with the virtual data,4 a copy widget configured to cause data in the selected widget that is in focus to be copied to both a clipboard memory5 and to the text box widget, i.e. displayed in the text box widget, optionally updated, and a paste widget configured to cause the data of the selected/first widget copied to both the clipboard memory and the text box widget or such optionally updated date, to be pasted to a widget that is in focus. A consistent description of the virtual keyboard/widgets should be provided.  Note also paragraph 15 below. 
Appropriate correction is required.

13.  The drawings are objected to because:
 The drawings must show every feature of the invention specified in the claims.  See 37 CFR 1.83(a).  Therefore, the features of the touchscreen controller further comprising memory media configured to provide clipboard memory as claimed in claims 1-86 and clipboard memory as claimed in claims 9-137, clip data memory as claimed in claims 14-20 and now in added claims 28-41 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Also, the controller as described in col. 3, lines 43 et seq and col. 4, lines 17-23 is not shown.  Note discussion in prior paragraph. 
Corrected drawing sheets in compliance with 37 CFR 1.173 and 1.84 are required in reply to the Office action to avoid abandonment of the application. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

14. Claim 35 is objected to because of the following informalities: in claim 35, line 2,  after “method”, --,-- should be inserted. Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
When the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Definitions
In col. 2, lines 40-49 it is set forth “the term ‘module’ refers to any hardware, software, firmware, electronic control component, processing logic, and/or processor device, individually or in any combination, including without limitation: application specific integrated circuit (ASIC), a field-programmable gate-array (FPGA), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality.”
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.  Claims 1-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the aircraft data transfer system connection from the flight deck equipment" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitations "the clip data in the clipboard memory and displayed in the text box widget” in line 19.  There is insufficient antecedent basis for this limitation in the claim.  This also applies to similar language in claims 4 and 11 (lines 2 and 3-4), 5 (lines 2-3), 9 (second to last line), and 12 (line 2).
 In claim 3, are “data from the first widget” on line 2 and “data in a first widget” on line 18 of claim 1 one and the same.  This also applies to similar language in claims 10 and 9. 
Claim 8 recites the limitations "all other widgets in the virtual keyboard" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the selection of a widget for focus" in line 7.  There is insufficient antecedent basis for this limitation in the claim. This also applies to similar terminology of claims 21, 28, and 35.
Claim 16 recites the limitation "the selection of a second widget for focus" in line 7.  There is insufficient antecedent basis for this limitation in the claim. This also applies to similar terminology of claims 20, 23, 27, 30, 34, 37 and 41.
Claim 18 recites the limitation "the clip data displayed in the clipboard widget " in line 7.  There is insufficient antecedent basis for this limitation in the claim. This also applies to similar terminology of claims 25, 32, and 39.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


16.  Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This claim depends from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

17.  Claims 14, 18, 21, 25, 28, 32, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Pappas et al (US 9,703,476, hereinafter also referred to as ‘476), incorporating Chen et al (US Patent No. 7,418, 319, hereinafter also referred to as ‘8319)) in view of Hammack et al (US Patent No. 9,032,319, hereinafter also referred to as ‘2319) and the Dictionary of Computing, definitions of “clipboard” and “scratchpad”.

See the entireties of ‘476, ‘8319 and ‘2319. 
Claim 14
An avionics touchscreen system configured for use in an aircraft cockpit, the avionics touchscreen system comprising 
a touchscreen surface layered over a visual display and 
one or more processors configured by programming instructions encoded in non-transient computer readable media, 
the avionics touchscreen system configured to:
receive aircraft flight management system (FMS) data via an aircraft data transfer system;
display FMS data from an executing avionics application on the visual display,

receive the selection of a widget for focus via the touchscreen surface, and
display a virtual keyboard on the visual display responsive to the selection of the widget, wherein the virtual keyboard includes a clipboard widget on the visual display that is configured to display clip data stored in clip data memory.8

See again the prior discussion of ‘476 at, e.g., col. 18, lines 10-22, esp the last sentence, Fig. 9, elements 208 and 212, col. 17, lines 61-63, col. 10, lines 53-57 (the incorporation  of ‘8319, and thereby also, e.g., ‘8319 at Figs. 3-6, element 535 and col. 4, line 9- col. 6, line 25 and col. 7, lines 1-27, esp. col. 5, lines 21-36 ), col. 4, lines 48-50, col. 8, lines 28-39, col. 12, lines 4-8 and 19-22 and col. 25, line 3-col. 26, line 8 which describe receiving the selection of  “any text-entry field”/“operator update field”, via the touchscreen surface, and displaying a virtual keyboard, e.g., 208, on the visual display responsive to such widget selection, wherein the virtual keyboard includes a “scratchpad”, i.e. a text box widget, on the visual display that is configured to display data.  The ‘476 (‘8319) description does not use the terminology “clipboard”, “clip” or “clip data memory” with regard to the virtual keyboard scratchpad and 
Therefore, as best understood, see paragraphs 13-14 above, it would be obvious to one of ordinary skill in the art in view of the disclosures of ‘2319 and the definitions of “clipboard” and “scratchpad’ in the Dictionary of Computing that the visual “scratchpad”/text entry widget of ‘476  also constitutes a visual “clipboard” that is configured to display data, i.e. “clip” data, temporarily stored thereby, i.e. “clip data memory”. 
Claim 18 
The avionics touchscreen system of claim 14, further configured to:
receive, via the virtual keyboard, changes to the clip data displayed in the clipboard widget; and
enter the changed clip data to the clip data memory.

As best understood, see paragraphs 13-14 above, see the discussion of claim 14 above, esp. the definitions of “clipboard” and “scratchpad”, ‘476 at, e.g., col. 10, lines 53-57 and col. 11, lines 1-4, and ‘8319 at, e.g., col. 4, lines 21-39 and col. 5, lines 21-25, i.e. data displayed in the visual text field/widget of the clipboard/scratchboard and temporary stored by the clipboard/scratchpad, i.e. clip data memory, is edited/updated.
 Claim 21 
A method in an avionics touchscreen system comprising a touchscreen surface layered over a visual display, the method comprising:
displaying a graphical user interface (GUI) on the visual display;
receiving the selection of a widget on the GUI for focus via the touchscreen surface; and
displaying a virtual keyboard on the visual display responsive to the selection of the widget, wherein the virtual keyboard includes a clipboard widget on the visual display that is configured to display clip data stored in clip data memory.

See discussion of claim 14, esp. Figures 9-11 and col. 18, lines 20-22.
Claim 25
The method of claim 21, further comprising:
receiving, via the virtual keyboard, changes to the clip data displayed in the clipboard widget; and
entering the changed clip data to the clip data memory.

See discussion of claims 21 and 18.
Claim 28
An avionics touchscreen system comprising a touchscreen surface layered over a visual display and a controller, the controller configured to:
display a graphical user interface (GUI) on the visual display;
receive the selection of a widget on the GUI for focus via the touchscreen surface; and
display a virtual keyboard on the visual display responsive to the selection of the widget, wherein the virtual keyboard includes a clipboard widget on the visual display that is configured to display clip data stored in clip data memory.

See discussion of claims 1 and 21.
Claim 32 
The touchscreen system of claim 28, wherein the controller is further configured to: receive, via the virtual keyboard, changes to the clip data displayed in the 
clipboard widget; and 
enter the changed clip data to the clip data memory.

See discussion of claims 28, 18 and 25.
Claim 35
Non-transitory computer readable media configurable to cause a processor in an avionics touchscreen system to perform a method [sic]wherein the touchscreen system comprises a touchscreen surface layered over a visual display, the method comprising: 
displaying a graphical user interface (GUI) on the visual display;
receiving the selection of a widget on the GUI for focus via the touchscreen surface; and 
displaying a virtual keyboard on the visual display responsive to the selection of the widget, wherein the virtual keyboard includes a clipboard widget on the visual display that is configured to display clip data stored in clip data memory.

See discussion of claims 1, 21, and 28.
Claim 39
The non-transitory computer readable media of claim 35, wherein the method further comprises:
receiving, via the virtual keyboard, changes to the clip data displayed in the clipboard widget; and
entering the changed clip data to the clip data memory.

See discussion of claims 35, 18, 25 and 32.

18. Claims 15-17, 19-20, 22-24, 26-27, 29-31, 33-34, 36-38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Pappas et al (US 9,703,476, hereinafter also referred to as ‘476), incorporating Chen et al (US Patent No. 7,418, 319, hereinafter also referred to as ‘8319)) and Hammack et al (US Patent No. 9,032,319, hereinafter also referred to as ‘2319) and the Dictionary of Computing, definitions of “clipboard” and “scratchpad” as applied to claims 14, 18, 21, 25, 28, 32, 35 and 39 above, further in view of Academic Press Dictionary of Science and Technology (herein after also referred to as Academic Press Dictionary) definition of “widget” or, in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over Pappas et al (US 9,703,476, hereinafter also referred to as ‘476), incorporating Chen et al (US Patent No. 7,418, 319, hereinafter also referred to as ‘8319)) and Hammack et al (US Patent No. 9,032,319, hereinafter also referred to as ‘2319), the Dictionary of Computing, definitions of “clipboard” and “scratchpad” as applied to claims 14, 18, 21, 25, 28, 32, 35 and 39 above further in view of Academic Press Dictionary definition of “widget” and Turner et al (US Patent No. 9,530,318, herein after also referred to as ‘0318). 

See the entireties of ‘476, ‘8319, ‘2319 and ‘0318.
Claim 15
The avionics touchscreen system of claim 14, further configured to:
display a copy widget on the visual display as part of the virtual keyboard, and
copy data from the widget that is in focus to both the clip data memory and the clipboard widget when the copy widget is engaged9 via a touch gesture .

See discussion of claims 14 and 18 above, e.g., ‘476 at, e.g., col. 10, lines 53-57 and col. 11, lines 1-4, Figures 9-11, col. 17, line 43-col. 19, line 14 (esp. col. 18, lines 20-22), and col. 19, lines 51-54 and 62-67, ‘8319 at, e.g., col. 2, lines 57-62 and col. 5, lines 6-25, and ‘2319 at, e.g., col. 6, lines 8-32 (esp. lines 16-24), 37-39, 41-45 and 47 and col. 11, lines 53-64.  Therefore the prior art describes data displayed in the desired visual text entry/operator update field, i.e. text widget in focus, being copied to both the visual text field/widget of the clipboard/scratchboard and temporary stored by the clipboard/scratchpad, i.e. clip data memory, upon providing a signal, e.g. by keystroke, touchscreen input, click, i.e. data field copy operation.  The prior art description does use the terminology “widget” with regard to the keystroke/touch gesture/input the copy operation signal on the visual display/virtual keyboard. However see the Academic Press Dictionary definition of “widget”. 
Therefore, as best understood, see paragraphs 13-14 above, it would be obvious to one of ordinary skill in the art in view of the disclosures of  the prior art and the definition of “widget” 
In the alternative (i.e. even if “a copy widget” is not already provided by the prior art as discussed above), also see ‘0318 at, e.g., Figures 1, 3-9 and 11 and col. 5, lines 38-60, col. 6, lines 20-60, col. 7, lines 18-27, col. 8, lines 32-47, col. 13, lines 42-44 and col. 14, lines 1-11 which teaches using virtual keys/buttons, i.e. widgets, to trigger data handling operations which widgets include labels representative of such operation.  
Therefore, to employ/display a virtual widget, i.e. a touchscreen key/button, on the visual display as part of the virtual keyboard of the touchscreen of the prior art (‘476, ‘8319, ‘2319) would be obvious to one of ordinary skill in view of teachings of ‘0318 for the predictable results of providing operator touch activatable key/button emulations for inputting signals for data handling operations, e.g. data copy operations, as well as economy/ease of maintenance, alteration and/or upgrade. In so doing, the prior art teaches providing a copy widget on the visual display as part of the virtual keyboard.
 
Claim 16
The avionics touchscreen system of claim 15, further configured to:
receive the selection of a second widget10 for focus via a touch gesture sensed by the touchscreen surface; and
paste data from the clipboard widget11 to the second widget when12 a paste widget is engaged via a touch gesture.


Therefore, to employ/display a virtual widget, i.e. a touchscreen key/button, on the visual display as part of the virtual keyboard of the touchscreen of the prior art (‘476, ‘8319, ‘2319) would be obvious to one of ordinary skill in view of teachings of ‘0318 for the predictable results of providing operator touch activatable key/button emulations for inputting signals for data handling operations, e.g. data paste operations, as well as economy/ease of maintenance, alteration and/or upgrade.  In so doing, the prior art teaches providing a paste widget on the visual display as part of the virtual keyboard.

Claim 17
The avionics touchscreen system of claim 14, further configured to:
display a paste widget on the visual display as part of the virtual keyboard, and
paste data from the clipboard widget13 to the widget that is in focus14 when the paste widget is engaged15 via a touch gesture.

See discussion of claims 14-16 and 18 above.
Claim 19 
The avionics touchscreen system of claim 18, further configured to:
paste data from the clipboard widget16 to the widget that is in focus when a paste widget is engaged via a touch gesture.

See discussion of claim 16, last two lines and claim 17, last two lines.  
Claim 20 
The avionics touchscreen system of claim 18, further configured to:
receive the selection of a second widget for focus via a touch gesture sensed by the touchscreen surface; and
paste data from the clipboard widget17 to the second widget when a paste widget is engaged via a touch gesture.

See discussion of claim 16.
Claim 22
The method of claim 21, further comprising:
displaying a copy widget on the visual display as part of the virtual keyboard; and
copying data from the widget that is in focus to both the clip data memory and the clipboard widget when the copy widget is engaged via a touch gesture.

See discussion of claims 21 and 15.
Claim 23 
The method of claim 22, further comprising:
receiving the selection of a second widget for focus via a touch gesture sensed by the touchscreen surface; and
pasting data from the clipboard widget to the second widget when a paste widget is engaged via a touch gesture.

See discussion of claims 21 and 16.
Claim 24 
The method of claim 21, further comprising:
displaying a paste widget on the visual display as part of the virtual keyboard; and
pasting data from the clipboard widget to the widget that is in focus when the paste widget is engaged via a touch gesture.

See discussion of claims 21 and 17.
Claim 26
The method of claim 26, further comprising:
pasting data from the clipboard widget to the widget that is in focus when a paste widget is engaged via a touch gesture.

See discussion of claims 21 and 19.
Claim 27
The method of claim 25, further comprising:
receiving the selection of a second widget for focus via a touch gesture sensed by the touchscreen surface; and
pasting data from the clipboard widget to the second widget when a paste widget is engaged via a touch gesture.

See discussion of claims 21 and 20.
Claim 29
The touchscreen system of claim 28, wherein the controller is further configured to:
display a copy widget on the visual display as part of the virtual keyboard; and
copy data from the widget that is in focus to both the clip data memory and the clipboard widget when the copy widget is engaged via a touch gesture.


Claim 30
The touchscreen system of claim 29, wherein the controller is further configured to:
receive the selection of a second widget for focus via a touch gesture sensed by the touchscreen surface; and
paste data from the clipboard widget to the second widget when a paste widget is engaged via a touch gesture.

See discussion of claims 28 and 16.
Claim 31 
The touchscreen system of claim 28, wherein the controller is further configured to: display a paste widget on the visual display as part of the virtual keyboard; and 
paste data from the clipboard widget to the widget that is in focus when the paste widget is engaged via a touch gesture.

See discussion of claims 28 and 17.
Claim 33
The touchscreen system of claim 32, wherein the controller is further configured to: paste data from the clipboard widget to the widget that is in focus when a paste widget is engaged via a touch gesture.

See discussion of claims 28 and 19.
Claim 34
The touchscreen system of claim 32, wherein the controller is further configured to: receive the selection of a second widget for focus via a touch gesture sensed by the touchscreen surface; and 
paste data from the clipboard widget to the second widget when a paste widget is engaged via a touch gesture.

See discussion of claims 28 and 20.


Claim 36 
The non-transitory computer readable media of claim 35, wherein the method further comprises:
displaying a copy widget on the visual display as part of the virtual keyboard; and
copying data from the widget that is in focus to both the clip data memory and the clipboard widget when the copy widget is engaged via a touch gesture.

See discussion of claims 35 and 15.
Claim 37
 The non-transitory computer readable media of claim 36, wherein the method further comprises:

receiving the selection of a second widget for focus via a touch gesture sensed by the touchscreen surface; and
pasting data from the clipboard widget to the second widget when a paste widget is engaged via a touch gesture.

See discussion of claims 35 and 16.
Claim 38
The non-transitory computer readable media of claim 35, wherein the method further comprises:
displaying a paste widget on the visual display as part of the virtual keyboard; and
pasting data from the clipboard widget to the widget that is in focus when the paste widget is engaged via a touch gesture.

See discussion of claims 35 and 17.
Claim 40
The non-transitory computer readable media of claim 39, wherein the method further comprises:
pasting data from the clipboard widget to the widget that is in focus when a paste widget is engaged via a touch gesture.

See discussion of claims 35 and 19.

Claim 41
The non-transitory computer readable media of claim 39, wherein the method further comprises:
receiving the selection of a second widget for focus via a touch gesture sensed by the touchscreen surface; and
pasting data from the clipboard widget to the second widget when a paste widget is engaged via a touch gesture.

See discussion of claims 35 and 20.
Claim 1
An avionics touchscreen system configured for use in an aircraft cockpit and configured to communicate with aircraft flight deck equipment, the touchscreen system comprising:
an aircraft data transfer system interface for connecting the avionics touchscreen system with flight deck equipment via an aircraft data transfer system:
a touchscreen device comprising a touchscreen surface layered over a visual display, the touchscreen surface configured to receive input through single-touch or multi-touch gestures,
a touch screen controller comprising one or more processors configured by programming instructions encoded on non-transient computer readable media to execute one or more application programs to display data received over the aircraft data transfer system connection from the fight deck equipment on the visual display, 

An avionics touchscreen system configured for use in an aircraft cockpit and configured to communicate with aircraft flight deck equipment is shown in Figures 1 and 16.  The system comprises an aircraft data transfer system interface for connecting the avionics touchscreen system with flight deck equipment via an aircraft data transfer system, see, e.g. col. 8, line 51-col. 9, line 26, Figure 1, e.g. between 12 and 14-26, and Figure 16, e.g., between 1602 and 1620, a touchscreen device comprising a touchscreen surface layered over a visual display, the touchscreen surface configured to receive input through single-touch or multi-touch gestures,  elements 16/18 and 1614/1625, a touch screen controller comprising one or more processors configured by programming instructions encoded on non-transient computer readable media to 
the touchscreen controller further comprising memory media configured to provide clipboard memory for use with the one or more application programs; and

See discussion of claim 14, e.g., col. 4, lines 43-60, col. 8, lines 32-35col. 11, lines 43-52, col. 12, lines 19-22, paragraph bridging cols. 25-26,, e.g. 12 stores functional configuration information/current configuration states 208/18b, Fig. 9. 
 a keyboard module configured by the touchscreen controller to display, via the visual display and responsive to a selection of a widget generated by the application program for focus via the touchscreen surface, a virtual keyboard 

See again the prior discussion, e.g. 208/18b, Fig. 9, and the discussion of the last four lines of claim 14 above.
wherein the virtual keyboard includes a text box widget configured to display clip data stored in the clipboard memory, a copy widget configured to cause data in a first widget that is in focus to be copied to the clipboard memory, and a paste widget configured to cause the clip data in the clipboard memory and displayed in the text box widget to be pasted to a second widget that is in focus.

See discussion of claims 14-41 above. 
 Claim 2
The avionics touchscreen system of claim 1, wherein the aircraft data transfer system comprises a standard18 aircraft data transfer system.


Claim 3
The avionics touchscreen system of claim 1, wherein the keyboard module is configured to copy data from the first widget to both the clipboard memory and the text box widget when the copy widget is engaged via a touch gesture.

See discussion of claims above, e.g. claim 15.
Claim 4
The avionics touchscreen system of claim 1, wherein the keyboard module is configured to
receive changes to the clip data displayed in the text box widget responsive to touch gestures with the virtual keyboard and
update the clip data stored in the clipboard memory and displayed in the text box widget with the changes to the clip data.

See discussion of claims above, e.g. claim 18.
Claim 5
The avionics touchscreen system of claim 1, wherein the keyboard module is configured to paste the clip data stored in the clipboard memory and displayed in the text box widget to the second widget when the paste widget is engaged via a touch gesture.

See discussion of claims above, e.g. claim 16-17.
Claim 6 
The avionics touchscreen system of claim 5, wherein the first widget and the second widget are the same widget.

See discussion of claims above, e.g. claims 16-20.


Claim 7
The avionics touchscreen system of claim 5, wherein the first widget and the second widget are different widgets and no more than one of the first widget and the second widget may be in focus at a time.

See discussion of claims above, e.g. claim 16-20, e.g. ‘2319 at col. 6, lines 37-39 and col. 7, lines 8 and 31-35.  Note also ‘2319 at col. 13, lines 32-34 and 37-40.
Claim 8
The avionics touchscreen system of claim 1, wherein the text box widget, the paste widget, and the copy widget are positioned in a row above all other widgets in the virtual keyboard19.

See discussion of claims above and the discussion in paragraph 15 above, i.e. the prior art describes the widgets.  No “other” widgets have been recited.   In any case, see ‘476, FIG. 9, in which the scratchpad/clipboard and other data handling buttons/widgets, e.g. “CLR”, “DEL”, are positioned in a row and above other keys in the virtual keyboard.  Therefore to position buttons/widgets, i.e. scratchpad, copy, paste etc., for data handling alongside each other, i.e. in a row, would be obvious to one of ordinary skill in the art in view of the recognition that such grouping would predictably result in visual and tactile focus on a single area of the touchscreen efficiently and/or ergonomically, e.g. the distance between the buttons to be visualized/touched/input for the purpose of data handling is minimized.    
Claim 9
A keyboard module configured for use in an avionics touchscreen system coupled to a flight deck equipment in an aircraft cockpit via an aircraft data transfer system connection, the keyboard module comprising one or more processors configured by programming instructions encoded in non-transient computer readable media, the keyboard module configured to:
display, via a visual display in the avionics touchscreen system and responsive to a selection of an application program generated widget for focus via a touchscreen surface in the avionics touchscreen system, a virtual keyboard 
wherein the virtual keyboard includes a text box widget configured to display clip data stored in clipboard memory provided by the avionics touchscreen system, a copy widget configured to cause data in a first widget provided by the application program that is in focus to be copied to the clipboard memory, and paste widget configured to cause the clip data in the clipboard memory and displayed in the text box widget to be pasted to a second widget provided by the application program that is in focus.

See discussion of claims above, e.g. claims 1 and 14, e.g. 18b/280, Fig. 9.
Claim 10
The keyboard module of claim 9, wherein the keyboard module is configured to copy data from the first widget to both the clipboard memory and the text box widget when the copy widget is engaged via a touch gesture.

See discussion of claims above, e.g. claims 15 and 3.
Claim 11
The keyboard module of claim 9, wherein the keyboard module is configured to 
receive changes to the clip data displayed in the text box widget responsive to touch gestures with the virtual keyboard 
and update the clip data stored in the clipboard memory and displayed in the text box widget with the changes to the clip data.

See discussion of claims above, e.g. claims 18 and 4.
Claim 12
The keyboard module of claim 11, wherein the keyboard module is configured to paste the clip data stored in the clipboard memory and displayed in the text box widget to the second widget when the paste widget is engaged via a touch gesture.

See discussion of claims above, e.g. claims 16-17 and 5.
Claim 13
The keyboard module of claim 12, wherein the first widget and the second widget are different widgets and no more than one of the first widget and the second widget may be in focus at a time.

See discussion of claims above, e.g. claims 16-20 and 7.


Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,131,444 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the patent was extended or adjusted by 0 days.
        2 Note the language “the clip data in the clipboard memory and displayed in the text box widget” (i.e. “a text box widget configured to display clip data stored in the clipboard memory”) as compared to the language “data in a first widget that is in focus to be copied to the clipboard memory”.
        3 Note the language “clip data” as compared to “data from the widget that is in focus”.  Note also that claims 16 and 19-20 do not require “a paste widget” be displayed as part of the virtual keyboard.
        4 Data copied to the text box widget, i.e. data from the first/selected widget that is in focus.
        5 The clipboard memory holds only the most recently copied. If  data preexists in the clipboard memory prior to the copy operation, it is overwritten by the data copied from the widget in focus.
        6 Claim 1 sets forth “a touchscreen controller comprising one or more processors configured by programming instructions encoded on non-transient computer readable media to execute one or more application programs to display data …, the touchscreen controller further comprising memory media configured to provide clipboard memory for use with the one or more application programs…”. Note col. 4, lines 17-23 describe a local memory of controller 112 which receives instructions from media 120 and which may include clipboard memory.
        7 Claim 9 sets forth “…clipboard memory provided by the avionics touchscreen system…” Note col. 4, lines 17-23 describe a local memory of controller 112 which receives instructions from media 120 and which may include clipboard memory. 
        8 It is noted that the display of/displaying clip data is not claimed.
        9 It is noted that engaging/engagement of the widget is not claimed.
        10 See ‘444 at col. 5, lines 4-48.
        11 Cf. “data from the clipboard widget” in this claim with “copy data from the widget that is in focus” in claim 15 and “display clip data stored in clip data memory” in claim 14.
        12 See footnote 9.  Also, “a paste widget”  is not claimed as displayed as part of the virtual keyboard, cf. claim 17. 
        13 Cf. “data from the clipboard widget” in this claim with “display clip data stored in clip data memory” in claim 14. 
        14 See footnote 10.
        15 See footnote 9.
        16   Cf. “data from the clipboard widget” in this claim with “changes to the clip data displayed in the clipboard widget” and “the changed clip data to the clip data memory” in claim 18 and “display clip data stored in clip data memory” in claim 14.
        17 See footnote 16.
        18 The terminology “standard” has not been explicitly defined by the specification.
        19 The specification does not indicate the reason for such positioning.  Note MPEP 2144.04, I and VI.